        Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 1 of 7



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :                 No. 3:17-CV-1183
              v.                :
                                :                 Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :                 Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :                 Complaint Filed 07/05/17
                   Defendants :

                DEFENDANT’S PRETRIAL MEMORANDUM

A.    A brief statement as to federal court jurisdiction:

      This action was brought pursuant to Title VII. The Court has jurisdiction

under 28 U.S.C. §§ 1331.

B.    A summary statement of facts and contentions as to liability:

      Plaintiff, the former Commandant of the Gino Merli Veterans’ Center (the

“Home”), which is operated by Defendant Department of Military and Veterans

Affairs (“DMVA”). Following the repeated downgrading (for nearly two years) of

the Home’s state license, Plaintiff was terminated in October, 2015. At the time of

his termination, the Home had been downgraded by the Pennsylvania Department

of Health from a fully operational license to a Provisional III license, and was put

on notice that they would be downgraded to a Provisional IV license, the lowest of

all operating licenses. The next step after the issuance of a Provisional IV license is
          Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 2 of 7



the closure or state takeover of the Home. Plaintiff was terminated for his failure to

properly manage the Home and his failure to correct repeated citations and

deficiencies from the Pennsylvania Department of Health.

       Plaintiff maintains that he was terminated on the basis of his gender.

       Defendants maintain Plaintiff’s rights were not violated when he was

terminated.

C.     A comprehensive statement of undisputed facts: To be submitted by

Plaintiff.

D.     A brief description of damages, including, where applicable: 1) principal

injuries sustained, 2) hospitalization and convalescence, 3) present disability, 4)

special monetary damages, loss of past earnings, medical expenses, property

damages, etc., 5) estimated value of pain and suffering, and 6) special damage

claims.

       To be provided by Plaintiff. Defendant contends that Plaintiff is not entitled

to any damages.

E.     Witnesses:

       Andrew Ruscavage

       Kim Kreiser

       Barry Lowen

       Jerry Beck



                                          2
        Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 3 of 7



      Vito Ruggiero

      Edward Beck

      Michelle Matz

      Dr. John Bart

      Dr. Jackson

      Lynn O’Day

      Susan Roulliard

      Jonathan Trexler

      Major General Joseph

      Records Custodians may be called where appropriate.

      Defendant reserves the right to call those listed on Plaintiff’s pretrial list.

F.    Summary of testimony of each expert witness:

      N/A.

G.    Special comment about pleadings and discovery:

      This Honorable Court permitted Plaintiff’s Title VII claim to proceed on the

theory of “gender stereotype.” See Doc. 31. The issue of whether “sexual

orientation” is protected by Title VII is currently pending a decision by the United

States Supreme Court in Bostock v. Clayton County, Georgia, 2018 WL 3870042

(2018), which is anticipated by June.




                                           3
        Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 4 of 7



H.    Summary of legal issues involved and legal authorities relied upon:

                                      Title VII

      Whether the Plaintiff failed to present sufficiently direct evidence of gender

discrimination to warrant a mixed-motive jury instruction, such that the pretext

jury instruction should be given? See Kull v. Kutztown Univ. of Pennsylvania, 543

F. App'x 244, 248 (3d Cir. 2013) (“Whether a case is a pretext case or mixed-

motives case is a question for the court once all the evidence has been received…

A plaintiff must demonstrate with ‘sufficiently direct’ evidence that gender was a

motivating factor in the employer's decision to warrant a mixed-motives

instruction.”) citing Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089 (3d Cir.

1995); Watson v. SEPTA, 207 F.3d 207, 215 (3d Cir.2000).

      Whether Plaintiff’s gender was not a determinative factor in the decision to

terminate Plaintiff? See Kull, 543 F. App'x at 248 (“In a pretext case, the plaintiff

must show that gender was a ‘determinative factor’…”).

                          Pennsylvania Whistleblower Act

      There is no right to a jury trial under the Pennsylvania Whistleblower Law.

Bensinger v. Univ. of Pittsburgh Med. Ctr., 98 A.3d 672 (Pa. Super. Ct. 2014).

This claim is not properly before the jury.




                                          4
        Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 5 of 7



       Whether Plaintiff’s Whistleblower Complaint is not actionable because the

Plaintiff’s complaints do not amount to a “good faith report” under the

Pennsylvania Whistleblower Law? 43 P.S. § 1424(b) (A Plaintiff “must show by a

preponderance of the evidence that, prior to the alleged reprisal, the employee or a

person acting on behalf of the employee had reported or was about to report in

good faith ... an instance of wrongdoing or waste to the employer or an appropriate

authority”).

       Stipulations desired:

       That Defendants’ exhibits are authentic.

       That photocopies may be used in lieu of originals.

I.     Estimated number of trial days:

       Three to four days.

J.     Any other matters pertinent to the case to be tried:

       N/A.

K.     Exhibit List:

       See attached Exhibit List. Defendant also reserves the right to use any

exhibit listed by Plaintiff.

L.     Special Verdict Questions:

       Proposed Special Verdict Questions will be submitted in accordance with

       Court order.



                                           5
        Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 6 of 7



M.    Statement that the person with settlement authority has been notified:

      The person with settlement authority has been notified of the requirements

set forth in Local Rule 16.2.

N.    Certificate required under Local Rule 30.10:

      N/A.

O.    Findings of Fact and Law:

      N/A.




                                              Respectfully submitted,

                                              JOSH SHAPIRO
                                              Attorney General

                                      By:     s/ Nicole J. Boland
                                             NICOLE J. BOLAND
Office of Attorney General                   Deputy Attorney General
15th Floor, Strawberry Square                Attorney ID 314061
Harrisburg, PA 17120
Phone: (717) 783-3146                        KAREN M. ROMANO
                                             Chief Deputy Attorney General
nboland@attorneygeneral.gov

Date: February 12, 2020                      Counsel for Defendant




                                         6
       Case 3:17-cv-01183-RDM Document 63 Filed 02/12/20 Page 7 of 7




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :              No. 3:17-CV-1183
              v.                :
                                :              Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :              Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :              Complaint Filed 07/05/17
                   Defendants :


                        CERTIFICATE OF SERVICE
      I, Nicole J. Boland, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on February 12,

2020, I caused to be served a true and correct copy of the foregoing document

titled Defendant’s Pretrial Memorandum to the following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                       s/ Nicole J. Boland
                                      NICOLE J. BOLAND
                                      Deputy Attorney General
